Citation Nr: 1615908	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  15-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 30 percent for stucco/actinic keratoses.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1967.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO awarded the Veteran service connection for stucco/actinic keratoses, and assigned an initial noncompensable (zero percent) rating, effective August 31, 2010.  The Veteran disagreed with the assigned rating, and perfected this appeal.  While the appeal was pending, the RO increased the Veteran's disability rating from 0 to 30 percent, also effective August 31, 2010.  See the RO's September 2015 rating decision.  As discussed below, the Veteran has expressed satisfaction with this determination, and indicated his desire to withdraw his appeal. 

Also during the pendency of this appeal, the Veteran reached the age of 75.  The Board must consider appeals in docket order, but may advance an appeal if the claimant reaches "advanced age," which VA has defined as age 75 or older.  As such, the Board will advance the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In correspondence received by VA in March 2016, the Veteran indicated satisfaction with the RO's decision to award an initial disability rating of 30 percent for service-connected stucco/actinic keratoses, and his intent to withdraw his appeal for a higher rating.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claim for a higher initial rating for service-connected stucco/actinic keratoses. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran perfected an appeal as to his initial noncompensable (zero percent) rating for service-connected stucco/actinic keratoses in May 2013.  As noted in the Introduction above, during the pendency of the appeal, the RO awarded the Veteran an increased initial rating from 0 to 30 percent.  See the RO's September 2015 rating decision.  On a March 2016 VA Form 21-4138 (Statement in Support of Claim), the Veteran specifically referenced the RO's September 2015 rating decision, and indicated that he wished "to agree with the decision that the maximum evaluation for my stucco/actinic keratoses is increased to 30 percent," and that the increase "fully satisfies my appeal on this issue."  In a separate March 2016 letter, the Veteran, through his representative, cancelled his scheduled hearing before the Board, expressed satisfaction with the RO's increased initial rating, and stated that he "does not want to further the appeal."  See the Veteran's March 14, 2016 Statement in Support of Claim. 

The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the perfected issue on appeal.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue, and it is dismissed.



ORDER

The appeal as to entitlement to an initial rating greater than 30 percent for stucco/actinic keratoses is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


